[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                     ELEVENTH CIRCUIT
                                                     SEPTEMBER 28, 2007
                             No. 06-15075
                                                      THOMAS K. KAHN
                       ________________________
                                                          CLERK

                 D.C. Docket No. 05-01696-CV-T-30-MSS

MATTHEW SCHWARZ,
GULF COAST RECOVERY, INC., a Florida Corporation,

                                                  Plaintiffs-Defendants-
                                                  Cross-Claimants-
                                                  Appellants,

JOHN DOE, I-IV, anonymous individuals,
JANE DOE, V-IX, anonymous individuals,

                                                  Plaintiffs-Appellants,

                                 versus

CITY OF TREASURE ISLAND, a Florida Municipal Corporation,

                                                  Defendant-Plaintiff-
                                                  Cross-Defendant-Appellee,

CITY OF TREASURE ISLAND CODE
ENFORCEMENT BOARD,

                                                  Defendant-Appellee.
                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                (September 28, 2007)

Before BIRCH, BARKETT and COX, Circuit Judges.

PER CURIAM:

      Appellants argue, on this interlocutory appeal, that the district court abused its

discretion in denying their request for a preliminary injunction. T h e a b u s e o f

discretion argument is based upon Appellants' contentions that 12305 3rd Street is a

"dwelling" under the Fair Housing Act, 42 U.S.C. § 3601 et seq., and that the

Appellees denied their reasonable accommodation request.

      A district court's denial of a request for a preliminary injunction "will not be

reversed unless there is a clear abuse of discretion." Revette v. Int'l Ass'n of Bridge,

Structural and Ornamental Iron Workers, 740 F.2d 892, 893 (11th Cir. 1984)

(citation omitted). “[A]n abuse of discretion standard recognizes there is a range of

choice within which we will not reverse the district court even if we might have

reached a different decision.” Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223,

1226 (11th Cir. 2005) (citations omitted); see also Revette, 740 F.2d at 893; Rasbury

v. Internal Revenue Serv. (In re Rasbury), 24 F.3d 159, 168-69 (11th Cir. 1994);

                                           2
McMahan v. Toto, 256 F.3d 1120, 1128 (11th Cir. 2001). Appellants' contentions

may be correct, but the question of whether 12305 3rd Street is a "dwelling" within

the meaning of the Fair Housing Act is sufficiently close and complex to warrant

affirming the district court's denial of a preliminary injunction.

      We do not decide the ultimate issue of whether Appellants will prevail. We

can conduct a more thorough review following the district court's final decision

regarding injunctive relief. We decide only that the district court did not abuse its

discretion in denying the request for a preliminary injunction.

      AFFIRMED.




                                           3
BARKETT, Circuit Judge, specially concurring:

      I adhere to the view that this case is moot. But, since the court has denied the

City of Treasure Island’s motion to dismiss the appeal, I join the court’s opinion.




                                          4